DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/416,575, Holder Device And System For Attachment to Mobility Equipment, filed on May 20, 2019.  Provisional filing date – May 18, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 3, “the bounded portion forming a slot” is considered a method claim in an apparatus format. See MPEP 2173.05(p).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,895,018 to Rielo.
Rielo ‘018 discloses a holder device (Figs. 9A-9B) comprising: a surface (30D) at least partially bounded, the bounded portion is formed a slot (side - openings), a first holder magnet (34D) at the surface adjacent a terminus of the slot, and a second holder magnet (34D) at the surface spaced apart from the first magnet.
Regarding claim 3, Rielo ‘018 discloses wherein both the first and second holder magnets are within the bounded portion of the holder device surface.


Allowable Subject Matter

2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose wherein the first holder magnet is in the slot and the second holder magnet is outside of the slot.
Claims 4-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 4, the prior art fails to disclose wherein the holder device  comprising first holder magnet and second holder magnet; and a sliding member comprising a first sliding magnet and a second sliding magnet; wherein a distance between the first sliding magnet and the second sliding magnet is similar to a distance between the first holder magnet and the second holder magnet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,616,822 – phone holder with plurality of magnets
U.S. Patent Pub. No. 2015/0144754 – phone holder with two magnets
U.S. Patent Pub. No. 2009/0032657 – drink cup holder with clamp
U.S. Patent No. 8,936,222 – phone holder with pocket and magnet
U.S. Patent Pub. No. 2011/0024470  - phone holder with pocket
U.S. Patent No. 8,001,671 – beverage holder with magnets

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.